Renegotiation of contracts; redetermination of excessive 'profits; factors to be considered; bonuses paid to executives; character of business; efficiency; reasonableness of costs and profits; comparable industry. — On February 18, 1976 Trial Judge David Schwartz filed a recommended decision (reported in full text at 22 CCF para. 80093) in this proceeding under the Eenegotiation Act of 1941, as amended, for a de novo redetermination, following an initial determination by the Eenegotiation Board, of the excessive profits, if any, earned by plaintiff from its contracts and subcontracts subject to the Act. On May 14,1976 the court entered the following order:
“Following the filing of an opinion, findings and conclusion of law by the trial judge, this case comes before the court on a stipulation of the parties filed April 27, 1976, signed on behalf of the plaintiff and the defendant, whereby the parties agreed that plaintiff had realized excessive profits in the amount of $830,000 from contracts and/or subcontracts subject to the Eenegotiation Act of 1951 during its fiscal year ended December 31, 1967, said amount, with the Section 1481 tax credit and interest to be computed and paid to the appropriate agency of the United States Government.
“it IS THEREFORE ORDERED AND DETERMINED that pursuant to the stipulation referred to above, plaintiff realized excessive profits in the amount of $830,000 from contracts and/or subcontracts subject to the Eenegotiation Act of 1951 during its fiscal year ended December 31, 1967, said amount, with the Section 1481 tax credit and interest, to be computed and paid to the appropriate agency of the United States Government, .and
*678“it is further ordered AND deterMined that plaintiff shall, in full settlement of its liability involved in this litigation, pay to defendant the tentative net amount owing of $431,600 plus interest at the rate of $44.0437 per day from April 1, 1976 to and including the date that payment is received by the Government; and in the event Section 1481 credit is determined to be less than $398,40.0, plaintiff shall in addition pay to defendant any such difference, plus interest at 4 percent per annum commencing October 28,1970, to and including the date that payment is received by the Government.”